internal_revenue_service number release date index number ----------------------- ------------------------------------------------ -------------------- --------------------------- in re -------------------- ------------------ -------------------------- legend taxpayer department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-115578-04 date date ----------------------------------------------------------------------------------------------- ------------------------- ------------ ---------------------- ------------------ ------- ------- -------------------- -------------------------- -------------------------- -------------------------- ---------------------------- ---------------------- year year husband wife child child child child property --------------------------- state child date agreement ------------------------------------------------------------------------ date date addendum ------------------------------------------------------------------------------------------ property ---------------------------- dear ----------------- correspondence submitted on behalf of taxpayer requesting a ruling regarding the applicability of sec_2702 of the internal_revenue_code in year and year dates prior to date husband wife and five of their six children taxpayer child child child and child purchased property located in state for fair_market_value from an unrelated party wife acquired a life this is in response to your letter dated date and subsequent ------------------- ------------- the information submitted and representations made are summarized as follows plr-115578-04 interest husband acquired a life interest that would become effective upon the death of wife child acquired a one-third common undivided_interest in the remainder and taxpayer child child and child each acquired a one-sixth common undivided_interest in the remainder it is represented that husband wife and their five children each paid the actuarial value of their respective interest from their own resources and that none of the five children used any funds acquired from their parents to acquire their interests child did not participate in the initial acquisition of property because he was a minor on date husband wife taxpayer and children through executed an agreement in connection with the property acquisition the agreement provides generally for the parties’ respective rights duties and obligations in the acquisition ownership and disposition of property article of the agreement provides that wife the primary life_tenant and husband the secondary life_tenant shall pay toward the purchase of property including associated closing costs an amount equal to the actuarial value of their respective rights to the use of and the income from property wife shall have a legal_life_estate for her natural life and upon her death unless husband predeceases her husband shall have a legal_life_estate for his natural life remaindermen shall contribute to the purchase of property including associated closing costs the actuarially determined value of their respective remainder interests in such property article of the agreement provides that the parties to the agreement intend that no gift be made and agree that they shall take whatever actions are necessary to insure that no gift is in fact made it is the express intent of the parties that they shall pay fair_market_value for their respective interests in property if it is at any time determined by a court of law that the actuarial interest or value used herein represents less than fair and adequate_consideration with respect to each such interest then a re-computation shall be made and the parties which have not paid fair value shall re-contribute to the other parties the difference with interest thereon at the rate of percent per annum of prior to the expiration of the respective life tenancies the proceeds into which the property is converted shall be impressed with a_trust and the life tenants or the survivor shall be the trustees after the payment of income taxes the remaining proceeds shall be held by the trustees invested and reinvested and the trustees shall pay to the life tenants at least annually all income but not principal earned by the trust assets upon the death of both life tenants the trust shall terminate and the trust assets shall be immediately paid to the remaindermen in accordance with their respective interests article of the agreement provides in part that if property should be disposed article of the agreement provides that taxpayer and children through the the addendum modifies the agreement by adding a new article which article of the agreement provides that the parties agree that child may article of the agreement provides in part that the sale of property shall plr-115578-04 require the consent of the life tenants and the remaindermen transfer to child upon his attainment of age a one-sixth interest in the remainder estate being one-half of child 1’s interest without the consent of any party to this agreement provided that such transferee agrees to be bound by the terms of the agreement on date child attained the age of majority and received his one-sixth interest by conveyance from child on date husband wife taxpayer and children through executed an addendum to the agreement husband wife taxpayer and children through are collectively referred to as the family members provides that in the event the parties agree to collectively acquire any subsequent real_property as life tenants and remaindermen the newly acquired property shall be subject_to the same terms and conditions as between the life tenants and remaindermen as set forth in the agreement substantial improvements are made to any of the properties that are the subject of the agreement the life tenants and the remaindermen shall contribute toward the cost thereof the actuarial interest that they shall have therein notwithstanding the foregoing by agreement of the parties any such improvements may be made by wife or by husband upon the death of wife in which event such improvements shall belong to the party who paid for such improvements and may be thereafter severed and removed from the real_property upon such transfer by his sister child and that child agrees to be bound by all of the terms and conditions of the agreement as amended agreement additional property located in state in the same manner of holding title as they employed for property all of the properties so acquired other than property are referred to as property and remaindermen after date and that the current agreement has not been modified or amended after date the addendum also provides that child is added as a one-sixth remainderman subsequent to the initial acquisition of property the family members acquired the parties represent that they have not acquired any property as life tenants the addendum also adds a new article which provides that in the event the agreement and addendum are collectively referred to as the current taxpayer has requested the following rulings the proceeds of a sale or other conveyance of property and the principal the proceeds of a sale or other conveyance of all or a portion of property subject_to the receipt of a favorable ruling from the service the family members plr-115578-04 propose to sell property for fair_market_value to an unrelated party the family members intend to continue to own property however a decision to sell property could be made in the future upon any disposition of property the proceeds would be placed in trust pursuant to the provisions of the current agreement proceeds of any investments or reinvestments thereof that are held in trust pursuant to the provisions of the current agreement will continue to be treated as a transfer occurring prior to date for purposes of applying the provisions of chapter_14 of the code and therefore chapter_14 will not apply thereto and the principal proceeds of any investments or reinvestments thereof that are held in trust pursuant to the provisions of the current agreement will continue to be treated as a transfer occurring prior to date for purposes of applying the provisions of chapter_14 of the code and therefore chapter_14 will not apply thereto and acquired pursuant to a transfer occurring prior to date reconciliation act of and are effective for transfers occurring after date whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 qualified_interest shall be treated as being zero the value of any retained interests which is a qualified_interest shall be determined under sec_7520 date the agreement and addendum relating to the acquisition of property and property were also executed prior to date neither the sale_or_other_disposition of property or property nor the deposit of the proceeds of such sale or disposition in trust pursuant to the current agreement will involve any transfer of value among the family members in addition the family members will have substantially identical interests both before and after the proposed transaction after the sale of property property will continue to be treated as property sec_2702 provides that the value of any retained_interest which is not a sec_2702 provides generally that solely for purposes of determining the provisions of chapter_14 of the code were added by the revenue in this case property and property were both acquired prior to the rulings contained in this letter are based upon information and based on the facts submitted and representations made we conclude that the plr-115578-04 proceeds of a sale or other conveyance of property and or all or a portion of property and the principal proceeds of any investments or reinvestments that are held in trust pursuant to the provisions of the current agreement will be treated as a transfer or transfers occurring prior to date for purposes of applying the provisions of chapter_14 of the code and therefore chapter_14 will not apply thereto further after the sale of property property will continue to be treated as property acquired pursuant to a transfer occurring prior to date representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied with respect to the income estate or gift_tax consequences of any aspect of any transaction discussed in this letter the code provides that it may not be used or cited as precedent being sent to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 of pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied sincerely stephanie n bland acting senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
